 1
                                UNITED STATES DISTRICT COURT
 2
                               WESTERN DISTRICT OF WASHINGTON
 3                                       AT TACOMA

 4   THERESA SHORTMAN, individually and as
     the representative of a class of similarly-situated
 5   persons,                                              NO. 3:20-cv-5531
 6                                                         NOTICE OF CHANGE OF ADDRESS
     Plaintiff,
 7
     v.
 8
     TELECOM HOME SERVICES, LLC, a Georgia
 9   limited liability company,
10
                                    Defendant.
11

12           TO:            All counsel of record;

13           AND TO:        Clerk of the Court.

14           Please take notice that the undersigned counsel for Plaintiff Theresa Shortman and the

15    proposed class, Smith & Dietrich Law Offices, PLLC, have updated their office telephone

16    number. All future telephone calls to counsel should be directed to our office line at (360)

17    915-6952.

18           RESPECTFULLY SUBMITTED AND DATED this 5th day of June, 2020.

19                                          SMITH & DIETRICH LAW OFFICES, PLLC
20

21                                          By: s/ Walter M. Smith
                                                Walter M. Smith, WSBA # 46695
22                                              Email: walter@smithdietrich.com
                                                3905 Martin Way E, Suite F
23                                              Olympia, WA 98506
                                                Telephone: (360) 915-6952
24

25                                            Counsel for Plaintiff and the Proposed Class

26

27
                                                                     Smith & Dietrich Law Offices, PLLC
                                                                           3905 Martin Way E, Suite F
     NOTICE OF CHANGE OF ADDRESS - 1                                          Olympia, WA 98506
     Case No. 3:20-cv-5531                                                    Tel. (360) 915-6952
